DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 13 and 16 are objected to because of the following informalities: 
cl.13 appears to depend from claim 1 and should be constructed per conventional dependent claim construction to avoid clarity issues (e.g. whether “A gas turbine” of cl.13 is the same as “a gas turbine” of cl.1). Applicant may also choose to rewrite claim 13 in intendent form to resolve this clarity issue. 
cl.16 appears to depend from claim 13 and should be constructed per conventional dependent claim construction to avoid clarity issues (e.g. whether “An aircraft” of cl.16 is the same as “an aircraft” of cl.13). Applicant may also choose to rewrite claim 16 in intendent form to resolve this clarity issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein 20170058693 in view of Boeing (via Wayback Machine, 21 October 2011, Aeromagazine, https://www.boeing.com/commercial/aeromagazine/aero_02/sy/sy01/story.html) and Rochemont 9490414.
Regarding Claim 1, Epstein teaches an electronics enclosure (100) for use in a gas turbine engine (20), including: 
a housing (110); 
one or more electronic devices (160, 180, 190, 210, 220, 270, 290, etc.), located within the housing (Figs 4-5), for use in controlling or monitoring the gas turbine engine (via 80, 65); and 
a thermoelectric cooler (120), configured, based upon a determination of an operational state of the gas turbine engine, to change between: 
an active cooling mode, whereby the thermoelectric cooler is provided with power and thereby operated to cool the inside of the housing, and 
a passive mode, in which the thermoelectric cooler: 
does not consume power to actively cool the inside of the housing; and 
acts to resist thermal transfer.
That is, Epstein teaches the power supplied to the thermoelectric cooler for control thereof, being sourced from the electronic engine control (65, EEC) via line (170) and transceiver/power conditioner (160; [0055-56]). Epstein further teaches an active mode of the thermoelectric cooler, where a controller (190) adjusts the operation of the thermoelectric cooler “so that the temperature within the information node 100 is maintained at a proper operational temperature” ([0073]) while the EEC is transmitting power (i.e. the gas turbine engine is on). Because EEC (65) is the only power source for the thermoelectric cooler (120), when the gas turbine engine is off (i.e. the EEC is off), the thermoelectric cooler can only “operate” in a passive mode, in which the thermoelectric cooler does not consume power to actively cool the inside of the housing; and the thermoelectric cooler acts to resist thermal transfer (by nature of the thermal resistivity of thermoelectric coolers and the thermoelectric cooler extending along substantially the entire housing in Figs 4-5). 
Epstein does not explicitly teach the EEC being shut off (and thus not transmitting power) when the gas turbine engine is off, nor the thermal resistivity of thermoelectric coolers. 
However, Boeing explicitly teaches power to the EEC being shut off when the engine is shut down (p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the EEC of Epstein does not receive power when the gas turbine engine is shut down, as taught by Boeing (Boeing, p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
Furthermore, Rochemont teaches “that higher thermoelectric figures of merit can be achieved by maximizing electrical conductivity, σ, of the semiconductor element(s) while simultaneously minimizing thermal conductivity, κ, of all the materials sandwiched between the top 3 and bottom 4 surfaces of a thermoelectric module 1” (Col.5 ll.2-7; see also Col.4 ll.21-26 and Col.19 ll.8-52). As an example, Rochemont teaches preferred Skutterudite semiconductor type materials for thermoelectric devices with a relatively low thermal conductivity in the range of 1.6-1.9                         
                            
                                
                                    W
                                
                                
                                    m
                                    K
                                
                            
                        
                     (Col.19 ll.35-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-descript thermoelectric cooler of Epstein (in view of Boeing) comprised a material of high electrical conductance and low thermal conductance (i.e. high thermal resistivity) in order to achieve high figures of merit (effectivity) for the thermoelectric cooler, as taught by Rochemont (Rochemont, Col.5 ll.2-7; Col.4 ll.21-26; and Col.19 ll.8-52).
Regarding claim 2, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches that in the passive mode, the thermoelectric cooler is operable to limit heat transfer to the one or more electronic devices from outside the housing.
That is, as discussed above, Epstein teaches power for the thermoelectric cooler (120) is only provided via the EEC (65). Thus, when the EEC is off (i.e. gas turbine engine is off), the thermoelectric cooler is in a passive mode (not receiving power). The thermoelectric cooler, in the passive mode, then limits heat transfer to the one or more electronic devices from outside the housing, by being formed along substantially the entire housing and by comprising low thermal conductance (i.e. high thermal resistivity). 
Although Epstein does not explicitly teach the EEC being shut off (and thus not transmitting power) when the gas turbine engine is off, and the relatively high thermal resistivity of thermoelectric coolers, Boeing and Rochemont teaches these concepts as discussed above and reproduced below. 
However, Boeing explicitly teaches power to the EEC being shut off when the engine is shut down (p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the EEC of Epstein (in view of Boeing and Rochemont) does not receive power when the gas turbine engine is shut down, as taught by Boeing (Boeing, p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
Furthermore, Rochemont teaches “that higher thermoelectric figures of merit can be achieved by maximizing electrical conductivity, σ, of the semiconductor element(s) while simultaneously minimizing thermal conductivity, κ, of all the materials sandwiched between the top 3 and bottom 4 surfaces of a thermoelectric module 1” (Col.5 ll.2-7; see also Col.4 ll.21-26 and Col.19 ll.8-52). As an example, Rochemont teaches preferred Skutterudite semiconductor type materials for thermoelectric devices with a relatively low thermal conductivity in the range of 1.6-1.9                         
                            
                                
                                    W
                                
                                
                                    m
                                    K
                                
                            
                        
                     (Col.19 ll.35-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-descript thermoelectric cooler of Epstein (in view of Boeing and Rochemont) comprised a material of high electrical conductance and low thermal conductance (i.e. high thermal resistivity) in order to achieve high figures of merit (effectivity) for the thermoelectric cooler, as taught by Rochemont (Rochemont, Col.5 ll.2-7; Col.4 ll.21-26; and Col.19 ll.8-52).
Regarding claim 3, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the thermoelectric cooler is configured to operate in the active cooling mode when it is determined that the gas turbine engine is in operation ([0073]).
Regarding claim 4, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the thermoelectric cooler is configured to operate in the passive mode when it is determined that the gas turbine engine is not in operation.
As discussed above, Epstein teaches power for the thermoelectric cooler (120) is only provided via the EEC (65). Thus, when the EEC is off (i.e. gas turbine engine is off), the thermoelectric cooler is in a passive mode (not receiving power). 
Although Epstein does not explicitly teach the EEC being shut off (and thus not transmitting power) when the gas turbine engine is off, Boeing teaches this concept as discussed above and reproduced below. 
However, Boeing explicitly teaches power to the EEC being shut off when the engine is shut down (p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the EEC of Epstein (in view of Boeing and Rochemont) does not receive power when the gas turbine engine is shut down, as taught by Boeing (Boeing, p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
Regarding claim 9, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the enclosure includes a thermal mass (150), located adjacent to the thermoelectric cooler (Figs 4-5), and when the gas turbine engine is determined to be in operation, the thermoelectric cooler operates to cool the thermal mass ([0054, 73]), and 
when the gas turbine engine is determined to be shutting down or not in operation, the thermoelectric cooler acts to limit heat transfer to the thermal mass from outside the housing.
That is, as discussed above, Epstein teaches power for the thermoelectric cooler (120) is only provided via the EEC (65). Thus, when the EEC is off (i.e. gas turbine engine is off), the thermoelectric cooler is in a passive mode (not receiving power). The thermoelectric cooler, in the passive mode, then limits heat transfer to the one or more electronic devices from outside the housing, by being formed along substantially the entire housing and by comprising low thermal conductance (i.e. high thermal resistivity). 
Although Epstein does not explicitly teach the EEC being shut off (and thus not transmitting power) when the gas turbine engine is off, and the relatively high thermal resistivity of thermoelectric coolers, Boeing and Rochemont teaches these concepts as discussed above and reproduced below. 
However, Boeing explicitly teaches power to the EEC being shut off when the engine is shut down (p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the EEC of Epstein (in view of Boeing and Rochemont) does not receive power when the gas turbine engine is shut down, as taught by Boeing (Boeing, p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9).  
Furthermore, Rochemont teaches “that higher thermoelectric figures of merit can be achieved by maximizing electrical conductivity, σ, of the semiconductor element(s) while simultaneously minimizing thermal conductivity, κ, of all the materials sandwiched between the top 3 and bottom 4 surfaces of a thermoelectric module 1” (Col.5 ll.2-7; see also Col.4 ll.21-26 and Col.19 ll.8-52). As an example, Rochemont teaches preferred Skutterudite semiconductor type materials for thermoelectric devices with a relatively low thermal conductivity in the range of 1.6-1.9 W/mK (Col.19 ll.35-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-descript thermoelectric cooler of Epstein (in view of Boeing and Rochemont) comprised a material of high electrical conductance and low thermal conductance (i.e. high thermal resistivity) in order to achieve high figures of merit (effectivity) for the thermoelectric cooler, as taught by Rochemont (Rochemont, Col.5 ll.2-7; Col.4 ll.21-26; and Col.19 ll.8-52).
Regarding claim 11, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches a heatsink (140), located on an outer surface of the housing (Figs 4-5), wherein the thermoelectric cooler is configured to transfer heat from the interior of the housing to the heatsink when the thermoelectric cooler is operating in the active cooling mode ([0052-53]).
Regarding claim 12, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches including a thermally insulating liner (150).
Regarding claim 13, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches a gas turbine engine (20) for an aircraft ([0042]) comprising: 
an engine core (for core airflow path C) comprising a turbine (46, 54), a compressor (44, 52), and a core shaft (40, 50) connecting the turbine to the compressor (Figs1-3); 
a fan (22) located upstream of the engine core (Figs 1-3), the fan comprising a plurality of fan blades (42); and 
the electronics enclosure (part of 100) of claim 1, attached to a casing of the engine core (Fig 3).
Regarding claim 14, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft ([0040]).
Regarding claim 15, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); 
the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor (Figs 1-3); and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Figs 1-3; [0039]).
Regarding claim 16, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches an aircraft ([0042]), comprising the gas turbine engine of claim 13 ([0042]; Figs 1-3).
	Regarding claim 17, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the heat sink extends outwards from the outer surface of the housing of the enclosure (Figs 4-5).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Boeing and Rochemont, and in further view of Ariyur (and Krstic, Real-Time Optimization by Extremum-Seeking Control, 2003, John Wiley & Sons, Inc., pp.ix-6).
Regarding claim 5, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein further teaches the thermoelectric cooler is connected to a controller (190 w/ 180), which is configured to control the thermoelectric cooler (Figs 4-5). Epstein further teaches the enclosure being installed in thermally challenged environments that are subject to extreme temperatures and weather conditions ([0004, 0037, 45, 48-49]). 
Epstein in view of Boeing and Rochemont does not teach the control using an extremum seeking algorithm.
However, Ariyur teaches using an extremum seeking algorithm (Fig. 1.1 of page 4; Section 1.1) as a rigorous, high-performance alternative to model-based control methods involving neural networks, especially suited to applications with complex, unreliable models (p.ix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript control of Epstein in view of Boeing, and Rochemont to use the extremum seeking algorithm of Ariyur in order to provide a rigorous, high-performance alternative to model-based control methods involving neural networks, especially suited to applications with complex, unreliable models (such as those that relate to, or account for weather conditions)(Ariyur, p.ix, Fig. 1.1 of page 4; Section 1.1). 
Regarding claim 6, Epstein in view of Boeing, Rochemont, and Ariyur teaches all the limitations of the claimed invention as discussed above (including the controller controlling the thermoelectric cooler according to an extremum seeking algorithm; Epstein Figs 4-5, [0004,0037, 45, 48-49]; Ariyur, p.ix, Fig. 1.1 of page 4; Section 1.1). Epstein further teaches the controller is configured to control the thermoelectric cooler via an electrical current ([0059]).
Regarding claim 7, Epstein in view of Boeing, Rochemont, and Ariyur teaches all the limitations of the claimed invention as discussed above (including the controller controlling the thermoelectric cooler according to an extremum seeking algorithm; Epstein Figs 4-5, [0004,0037, 45, 48-49]; Ariyur, p.ix, Fig. 1.1 of page 4; Section 1.1). Epstein further teaches optimizing the heat pumped by the thermoelectric cooler to maintain the electronics at a desired temperature ([0052-53]). 
Epstein in view of Boeing, Rochemont, and Ariyur as discussed so far, does not teach the extremum seeking algorithm comprises: applying a perturbation to an input parameter, and measuring an output; correlating the output, with the same perturbation, to estimate a derivative of the output parameter with respect to the input parameter; and scaling the estimated derivative to maximise the heat pumped by the thermoelectric cooler.
However, Ariyur further teaches the extremum seeking algorithm comprises:
applying a perturbation to an input parameter, and measuring an output (Section 1.1, Equation 1.2, page 4, line 9-10);
correlating the output with the same perturbation to estimate a derivative of the output parameter with respect to the input parameter (Section 1.1, Equation 1.6, page 5, line 5); and
scaling the estimated derivative to maximize or minimize the output (Section 1.1, Equation 1.10, page 6, line 1-2; p.3 para.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein in view of Boeing, Rochemont, and Ariyur, to use the extremum seeking algorithm of Ariyur  to maximize heat pumped concordance with desired heat transfer, in order to provide a rigorous, high-performance alternative to model-based control methods involving neural networks, especially suited to applications with complex, unreliable models (such as those that relate to, or account for weather conditions)(Ariyur, p.ix, Fig. 1.1 of page 4; Section 1.1). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Boeing, and Rochemont, and further in view of Ariyur and Bishop (et al., Gain Selection in Observe-based Extremum Seeking Schemes, 28 Aug - 2 September 2011, Proceedings of the 18th World Congress, The International Federation of Automatic Control).
	Regarding claim 8, Epstein in view of Boeing, and Rochemont teaches all the limitations of the claimed invention as discussed above. Epstein in view of Boeing, and Rochemont as discussed so far, does not teach the thermoelectric cooler is controlled according to an observer-based extremum seeking control method.
However, Ariyur teaches using a sinusoidally perturbed extremum seeking algorithm (Fig. 1.1 of page 4; Section 1.1) as a rigorous, high-performance alternative to model-based control methods involving neural networks, especially suited to applications with complex, unreliable models (p.ix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript control of Epstein in view of Boeing, and Rochemont to use the extremum seeking algorithm of Ariyur in order to provide a rigorous, high-performance alternative to model-based control methods involving neural networks, especially suited to applications with complex, unreliable models (such as those that relate to, or account for weather conditions)(Ariyur, p.ix, Fig. 1.1 of page 4; Section 1.1). 
	Epstein in view of Boeing, Rochemont, and Ariyur still does not teach an observer-based extremum seeking control method.
	However, Bishop teaches an observer-based extremum seeking control method (Title, p.1) that improves upon the traditional sinusoidally perturbed extremum seeking control scheme using specific plant information to help guarantee convergence and stability (p.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sinusoidal extremum seeking method of Epstein in view of Boeing, Rochemont, and Ariyur, to use the observer-based method taught by Bishop by using specific plant information, in order to help guarantee convergence and stability (Bishop, p.1).

Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Boeing and Rochemont, and further in view of Lee KR20180108109A.
Regarding claim 9, Epstein in view of Boeing and Rochemont teaches all the limitations of the claimed invention as discussed above (including the thermoelectric cooler being active during gas turbine engine operation to cool the inside of the enclosure and the thermoelectric cooler being passive, or off, when the gas turbine engine is off to limit heat transfer to the inside of the enclosure from outside the housing, Epstein Figs 4-5; Boeing, p.1, section “1 COMPONENTS AND INSTALLATIONS”, para. 9; Rochemont, Col.5 ll.2-7, Col.4 ll.21-26, Col.19 ll.8-52).  
For the case that insulation (150) is not interpreted as the thermal mass, Epstein in view of Boeing and Rochemont does not teach the enclosure includes a thermal mass, located adjacent to the thermoelectric cooler such that the cooling and thermal limiting operations of the thermoelectric cooler also apply to the thermal mass. 
	However, Lee teaches the addition of a thermal mass (heat pipe 41) in contact with a heat generating electronic device (via 31) and an adjacent thermoelectric cooler (21), such that the operation of the thermoelectric cooler affects both the thermal mass and the electronic component (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein in view of Boeing and Rochemont to include the heat pipe of Lee, in order to facilitate cooling of electronic components that are not in direct contact with the thermoelectric cooler (Lee, Fig 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Boeing, Rochemont, and Lee, and further in view of Garner (Heat Pipes for Electronics Cooling Applications, 1 September 1996, Thermacore, Lectrix, https://www.electronics-cooling.com/1996/09/heat-pipes-for-electronics-cooling-applications/).
 Regarding claim 10, Epstein in view of Boeing, Rochemont, and Lee teaches all the limitations of the claimed invention as discussed above. Epstein in view of Boeing, Rochemont, and Lee as discussed so far, does not teach the thermal mass comprises a container, holding water or antifreeze.
However, Garner teaches heat pipes using water or anti-freeze (methanol) as the working fluid for electronics cooling applications (p.3 para.5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic heat pipes of Epstein in view of Boeing, Rochemont, and Lee to use water as a working fluid because Garner teaches water or anti-freeze as a suitable material for the working fluid of heat pipes for electronics cooling applications below 125-150degC (Water) and below 0degC (antifreeze, methanol; p.3 para.5). See also MPEP 2114.07 providing that the selection of a known material (water) based on its art-recognized suitability for its intended use (Garner teaches using water in heat pipes for electronics cooling) was an obvious extension of prior art teachings to provide electronics operation below 125-150degC (Water) and 0degC (antifreeze/methanol).

Response to Arguments
Applicant’s arguments filed 18 October 2022 have been considered and were addressed in the rejection above at the relevant locations, but they are considered moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendments.
In Summary:
Applicant asserts that Epstein does not teach the passive operation claimed in claim 1. 
	However, claim 1 is now rejected over Epstein in view of Boeing and Rochemont as discussed above to address the passive operation. 
	Applicant also asserts that Epstein’s EEC (65) is not the only power source for the thermoelectric cooler because the analog input and output module can be connected to a voltage source or a frequency source. 
	However, as per [0055-56], only the EEC (65) is taught as providing power to the thermoelectric cooler (120). Since analog control schemes operate based on voltage/frequency of a received current, the analog module certainly requires voltage/frequency sources, but these sources are not considered power sources. The voltage/frequency is considered informational (i.e. “data”) rather than power. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741